Case: 15-15494   Date Filed: 08/08/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 15-15494
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:14-cr-00106-SCJ-LTW-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus

ALWIN PETERSON, JR.,

                                                         Defendant-Appellant.

                       ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (August 8, 2016)



Before WILSON, ROSENBAUM, and EDMONDSON, Circuit Judges.
              Case: 15-15494     Date Filed: 08/08/2016   Page: 2 of 2


PER CURIAM:




      Alwin Peterson, Jr., appeals his 145-month sentence, imposed after pleading

guilty to one count of conspiracy to commit bank fraud, in violation of 18 U.S.C.

§ 1349. Briefly stated, Peterson traveled to different cities and states and was the

leader of the offense, accessed bank accounts by impersonating account holders,

and recruited runners to make withdrawals from compromised accounts. The

conduct in this case was sufficient to demonstrate that Peterson “intentionally

engaged in or caused the conduct constituting sophisticated means” per U.S.S.G.

§ 2B1.1(b)(10)(C). Therefore, the district court’s finding was not in clear error.

      AFFIRMED.




                                          2